 

ASSIGNMENT

 

THIS ASSIGNMENT, effective this 5th day of July, 2010 between Glenn S. Foley,
having his principal place of residence at 335 Gorrell St. Greensboro, NC USA
“(hereinafter referred to as “the Assignor(s)”) and Medical Device International
Limited having its principal place at Unit 1001 Fourseas Building, 208-210
Nathan Road, Jordan Kowloon, Hong Kong. (hereinafter referred to as “the
Assignee(s)”);

 

WHEREAS THE ASSIGNOR is the owner of International Patent Application No.
PCT/IB2010/000797 (hereinafter referred to as the “Patent Rights”);

 

WHEREAS THE ASSIGNEE is desirous of acquiring the entire right, title and
interest in, to and under the said Patent Rights and the inventions covered
thereby;

 

NOW, THEREFORE, for and in consideration of United States Dollar One only (USD
1.00) and other good and valuable consideration paid by the ASSIGNEE to the said
ASSIGNOR, the receipt and sufficiency of which are hereby acknowledge by the
said ASSIGNOR, the said ASSIGNOR has sold, assigned, transferred and conveyed to
the said ASSIGNEE, its successors, legal representatives and assigns, the entire
right, title and interest in and the said Patent Rights including all patents
that may issue thereof and the inventions covered thereby, as fully and entirely
as the same would have been held and enjoyed by the said ASSIGNOR if this
assignment and sale has not been made, to the end of the terms or terms for
which the said Patent Rights are granted.

 

 

 

 

IN WITNESS WHEREOF the said parties hereto have caused these presents to be duly
executed in their respective officers duly authorized in their behalf and shall
he deemed effective from the date and year hereinbefore written.

 

Medical Device International Limited         SIGNED AND DELIVERED by )     )  
In the presence of:- ) /s/     Name:  ARTHUR R. MALVETT    
Designation:  Managing Director             Name of Witness:     Designation:  
        Glenn S. Foley           SIGNED AND DELIVERED by )     )   In the
presence of:- ) /s/     Name: GLENN S. FOLEY     Designation:               Name
of Witness: Designation:    

 

2

 

